Title: To George Washington from Jonathan Trumbull, Sr., 25 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Lebanon [Conn.] February 25th 1777.

I am honoured with yours of the sixth Instant and observe the Contents, we are under great, and, I fear, insurmountable Difficulties with respect to procuring Arms for the Continental Troops raising in this State, altho all persons capable have been employed near two Years in manufacturing them.

many of our best Arms were stopd last Year at Roxbury, and at the End of both Campaigns at the Northward, and a great Number were lost in the retreat and other Movements about New York the last Season, and many others have been turned into the Stores by sick Men, and all remain out of this State, many of these were purchased by and belonged to this State. from these Causes, notwithstanding our utmost Endeavours, the Number of Good Arms are considerably diminished, we shall however use our best Endeavours to furnish the new Levies in the Manner you propose as far as possible, but if we should not be able. I hope your Excellency can make up the Deficiency from the Continental Stores.
You observe that your Stores are already lumbered with useless Arms, I presume the Situation of your Army is such that the repair of them cannot be attended to, and would therefore move your Excellency that as may of them, capable of being made usefull, as may be sent as soon as possible to my Care, and I will take immediate and the best Orders to have them put into good Condition and fit for Service; I had near Two Hundred Barrels sent me last Year by General Schuyler, and had them repaired soon and they are now in the Army very usefull and good Arms. I move it to your Excellency with a sincere and single view to promote the good of the Service and am, Sir with the highest Esteem and regard your most obedient and most humble Servant

Jonth; Trumbull

